Case: 18-20274    Document: 00515118880     Page: 1   Date Filed: 09/16/2019




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 18-20274                   September 16, 2019
                                                                    Lyle W. Cayce
SPRING BRANCH INDEPENDENT SCHOOL DISTRICT,                               Clerk


         Plaintiff - Appellant

v.

O.W., by next friend Hannah W.,

         Defendant - Appellee

*******************************************************

HANNAH W., as Parent/Guardians/Next Friends of O.W., an Individual with
a Disability; DANIEL W., as Parents/Guardians/Next Friends of O.W., an
Individual with a Disability; O.W.,

         Plaintiffs - Appellees

v.

SPRING BRANCH INDEPENDENT SCHOOL DISTRICT,

         Defendant - Appellant




                 Appeal from the United States District Court
                      for the Southern District of Texas
     Case: 18-20274          Document: 00515118880         Page: 2     Date Filed: 09/16/2019



                                         No. 18-20274
Before HIGGINSON and WILLETT, Circuit Judges, and BROWN, District
Judge.*
DEBRA M. BROWN, District Judge:
       After years of private schooling, O.W., a minor, enrolled in the fifth grade
in the Spring Branch Independent School District for the 2014–2015 academic
year. From his first day of school, O.W. struggled behaviorally and, despite
having a history of mental illness, was not referred for a special education
evaluation until January of 2015. Following transfers to two different
programs, O.W.’s behavioral problems continued. Ultimately, O.W. was
withdrawn from school with three days remaining in the academic year. An
administrative hearing officer found the School District violated the
Individuals with Disabilities Education Act and awarded O.W. two years of
private school tuition. The district court affirmed the award and the School
District appealed. We AFFIRM in part, REVERSE in part, and REMAND.

               I. FACTUAL AND PROCEDURAL BACKGROUND
       The factual and procedural record in this case is extensive but largely
undisputed. 1
                               A. O.W.’s Early Education
       During the summer of 2009, Hannah W. and Daniel W. registered O.W.,
their minor son, for kindergarten at Nottingham Elementary in the Spring
Branch Independent School District. Although O.W. possessed a well-above
average intelligence, 2 he experienced various behavioral problems at
Nottingham, including aggression towards other children.


       *   District Judge of the Northern District of Mississippi, sitting by designation.
       1 The amicus brief of Disability Rights Texas cites evidence outside the appellate
record to establish that “[s]chool districts throughout Texas have intentionally disregarded
their Child Find duties.” This court ordinarily does not consider evidence outside the record
on appeal, McIntosh v. Partridge, 540 F.3d 315, 327 (5th Cir. 2008), and will not do so here.
       2 O.W.’s IQ was most recently measured in the “superior” range.

                                                 2
     Case: 18-20274        Document: 00515118880          Page: 3     Date Filed: 09/16/2019



                                        No. 18-20274
       After O.W. completed his kindergarten year, his parents enrolled him at
Rainard, a private school. O.W. attended Rainard as a first grader (the 2010–
2011 academic year) and a second grader (the 2011–2012 academic year).
Following a self-harm attempt during his second grade year, O.W.’s parents
moved him to The New School in the Heights, a private school for children with
social-emotional challenges. O.W. attended The New School for third grade
(the 2012–2013 academic year) and fourth grade (the 2013–2014 academic
year). O.W. exhibited behavioral problems at The New School but finished the
fourth grade with passing scores.
                              B. Return to Nottingham
       In the summer of 2014, O.W.’s parents registered O.W. for the fifth grade
(the 2014–2015 academic year) at Nottingham. Before the start of the term,
Ms. W. provided Nottingham officials with an August 7, 2014, letter from Dr.
Robbi Wright, who had served as O.W.’s psychiatrist since the end of 2012. The
letter stated that O.W. suffered from attention deficit hyperactivity disorder
and would thus benefit from § 504 3 accommodations. Ms. W. also spoke with
O.W.’s teacher “to provide a little background” about O.W.
       On the first day of school, teachers discovered violent images of murder
and death drawn by O.W. That day, Ms. W. conferenced with Nottingham’s
principal regarding the images. Over the next few days, Ms. W. spoke often
with Nottingham’s principal and assistant principal, and informed them that
O.W. transferred from a therapeutic school, that he had difficulty with




       3  Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a), “broadly prohibit[s]
discrimination against disabled persons in federally assisted programs or activities.” D.A. ex
rel. Latasha A. v. Hous. Indep. Sch. Dist., 629 F.3d 450, 453 (5th Cir. 2010). The provision
differs from the IDEA in that the “IDEA guarantees individually tailored educational services
for children with disabilities, while Title II [of the Americans with Disabilities Act] and § 504
promise non-discriminatory access to public institutions.” Fry v. Napoleon Cmty. Schs., 137
S. Ct. 743, 756 (2017).
                                               3
    Case: 18-20274    Document: 00515118880      Page: 4   Date Filed: 09/16/2019



                                  No. 18-20274
transitions, and that he suffered from Oppositional Defiant Disorder, Mood
Disorder, Anxiety, and Depression.
      Ms. W. also provided the school with contact information for Dr. Powell-
Williams, a counselor from The New School who had provided daily counseling
to O.W. Dr. Powell-Williams spoke with school staff and offered strategies to
manage O.W. Also, district officials collaborated with O.W.’s parents and
worked with O.W. “to find out what could be used as incentives to get him to
complete his work.” Despite these efforts, O.W. continued to act out by
regularly engaging in acts of verbal and physical aggression, refusing to follow
directions, leaving assigned areas without permission, sleeping excessively in
class, and touching or taking others’ property. By early October of 2014, O.W.
was interrupting classes daily.
      On September 16, 2014, Nottingham provided Ms. W. a § 504 “Notice of
Rights” and notice of a § 504 eligibility meeting to be held October 1, 2014. At
approximately the same time, Ms. W. signed a “Notice and Consent for Initial
Section 504 Evaluation,” consenting to an evaluation of O.W. to determine
whether he qualified for § 504 accommodations.
      On September 23, 2014, Ms. W. provided a Family History Form to the
School District which included a history of O.W.’s behavioral problems and a
list of his medications. Ms. W. also provided the School District with a May
2012 evaluation of O.W. performed by Dr. Susan Rosin. Dr. Powell-Williams
called the principal and discussed the possibility of a special education
evaluation of O.W. Ultimately, the School District postponed the October 1
meeting until October 8, 2014, apparently to allow the School District’s
Licensed Specialist in School Psychology (LSSP) to review Dr. Rosin’s
evaluation.
      At the October 8 meeting, the School District determined that O.W.
qualified for § 504 accommodations. To this end, O.W.’s parents and
                                       4
     Case: 18-20274      Document: 00515118880        Page: 5     Date Filed: 09/16/2019



                                     No. 18-20274
administration officials agreed to a behavior intervention plan (BIP), which
appears to have been put in place. 4 The plan utilized “Success Charts” which
tracked O.W.’s problematic behaviors at thirty-minute intervals and provided
rewards for good behavior. Notes from the meeting reflect O.W. was “at Level
2 intervention [methods but] may need to go to Tier 3.”
      The BIP’s implementation had a minimal impact on O.W.’s behavior. The
frequency of his misconduct “diminish[ed]” for a short time—O.W. was only
disciplined once from October 8 until November 4 after being disciplined eight
times from August 26 through October 6. However, O.W. was disciplined three
times in November, including for a “major disru[ption]” related to him climbing
the walls of the gym. In addition to these documented incidents of discipline,
O.W. twice fell asleep in class during the month of November. Furthermore, by
the end of the semester, his grades had dropped.
      On January 9, 2015, O.W. hit a staff member in the back with a jacket.
Shortly after, O.W. assaulted his fifth-grade teacher, “kicking her and hitting
her with a closed fist.” The second of these incidents resulted in the teacher
bringing charges against O.W.
      On January 15, 2015, the School District convened a second § 504
meeting. At the meeting, the School District informed O.W.’s parents that O.W.
would be referred for a special education evaluation and that during the
evaluation O.W. could either remain a student at Nottingham with a new
teacher and a personal aide, or enroll at the School District’s Turnaround
Opportunities through Active Learning (TOTAL) program. O.W.’s parents
agreed to enroll O.W. in TOTAL.


      4  Ms. W. testified at the administrative hearing that during the meeting, she
requested a special education evaluation for O.W. but the LSSP in attendance stated the
evaluation was unnecessary. An administration official at the meeting testified she did not
recall the request. Notes from the meeting do not include the request. However, both the
hearing officer and the district court determined the request was made.
                                            5
     Case: 18-20274      Document: 00515118880        Page: 6     Date Filed: 09/16/2019



                                     No. 18-20274
                              C. Development of IEP
      While enrolled in TOTAL, O.W. was assigned a multidisciplinary team
which included an LSSP, an educational diagnostician, and a speech-language
pathologist. Following a brief delay to consider a February 2015 private report
provided by O.W.’s parents, the team completed a Full Individual Evaluation
(FIE) on February 24, 2015. Although the private report provided by O.W.’s
parents diagnosed O.W. with autism, 5 the evaluation team rejected the
diagnosis. The team determined O.W. was a “student with poor emotional and
behavioral regulation” who suffered from an Emotional Disturbance.
      On March 11, 2015, an Admission, Review and Dismissal Committee
(ARDC) 6 convened to consider the FIE and develop an IEP for O.W. Based on
a Functional Behavior Assessment and consultation with O.W.’s parents, the
ARDC developed a BIP. As explained by the district court, the BIP:
      focused on using positive behavioral approaches. For physical
      aggression (e.g., throwing objects, hitting, kicking, destroying
      school property), staff were to help O.W. learn replacement
      behaviors (e.g., removing himself to a cooling-off area,
      implementing deep breathing, calming sequences, stop and think).
      Additionally, staff were to avoid power struggles and arguments,
      and instead offer choices, frequent/movement breaks, and access
      to preferred activities. For verbal aggression (e.g., threats,
      profanity, obscene gestures, name calling), staff were to teach O.W.
      alterative    phrases,     avoid    power       struggles,     allow
      frequent/movement breaks, provide access to preferred activities
      and a cooling-off area, and provide direct instruction on ways to
      verbalize discontent. Again, staff were to use calm interaction
      styles and minimize verbal interactions. For the behavioral

      5   Following the October 8, 2014, meeting, O.W.’s parents paid for a private
Independent Educational Evaluation which was performed in December 2014. The resulting
report, which was produced in February 2015, diagnosed O.W. with Autism Spectrum
Disorder.
       6 Under Texas law, each district must establish an ARDC “for each eligible student

with a disability and for each student for whom a full individual and initial evaluation is
conducted . . . .” 19 Tex. Admin. Code § 89.1050. “The ARD committee is the individualized
education program (IEP) team defined in federal law and regulations . . . .” Id.
                                            6
    Case: 18-20274    Document: 00515118880     Page: 7    Date Filed: 09/16/2019



                                 No. 18-20274
      problem of leaving the classroom, staff were to offer a visual
      schedule, clear rules, offer choices, frequent/movement breaks,
      provide access to preferred activities or a cooling-off area, and
      reinforce desired behaviors. Again, staff were to use a calm
      interaction style and redirect O.W. back to assigned areas, and
      remind him of his ability to access the cooling-off area. The IEP
      does not state that time-outs or restraints would be used as a tactic
      to address any of the above conduct.

      The ARDC and O.W.’s parents also agreed to enroll O.W. in an “adaptive
behavior program” located at Ridgecrest Elementary School. O.W. enrolled at
Ridgecrest on March 23, 2015. While at Ridgecrest, O.W. maintained passing
grades in all his classes and passed all portions of the State of Texas
Assessments of Academic Readiness.
                         D. Implementation of IEP
      At Ridgecrest, when O.W. engaged in inappropriate conduct (known as
“target behavior”), he was provided a “redirection,” then a warning, then two
warnings, and then directed to a desk (take-desk) in the classroom for a five-
minute period (Take 5) or a ten-minute period (Take 10). During these periods,
O.W. was given the opportunity to pursue replacement behavior, such as
drawing. Disciplinary records show O.W. was placed in a Take 5 or Take 10 on
sixteen of his forty days at Ridgecrest.
      In addition to the take-discipline, O.W. was physically restrained on
eight occasions. Each instance of restraint was preceded by physical aggression
by O.W. and attempts at de-escalation by Ridgecrest staff. On at least four
occasions, Ridgecrest summoned police as a result of O.W.’s behavior.
However, because O.W. often calmed down before the police arrived, it appears
the police spoke with O.W. only once.
      On May 5, 2015, police were summoned to O.W.’s classroom after
teachers attempted de-escalation (providing choices of alternative activities,
verbal redirection, calming techniques, and reduced verbal interaction); O.W.
                                           7
    Case: 18-20274    Document: 00515118880      Page: 8   Date Filed: 09/16/2019



                                 No. 18-20274
repeatedly struck his teacher with a closed fist and then charged at her; and
the teachers restrained O.W. Upon entering the classroom, the officer “stated
to [O.W.] who was in charge, and [then] asked if he wanted to go to jail.” The
officer also asked if O.W. “remembered why he was in a cop car last time.” After
the interaction with police, O.W. “picked his ears until they were bloody and
oozing,” “chewed his shirt,” and was unable to sleep or shower by himself.
      The day after the police intervention occurred, Ridgecrest faculty and
Ms. W., without consultation with O.W.’s ARDC, agreed in writing that O.W.’s
school day should begin at 9 a.m. instead of the normal 7:30 a.m. On May 18,
2015, school officials and Ms. W. agreed that O.W.’s school day should be
shortened to three hours, from 9 a.m. until noon. The e-mail memorializing
this agreement states, “this means a brief ARD [but] that he will begin the
schedule tomorrow.” Ultimately, at the suggestion of Dr. Powell-Williams,
O.W. left Ridgecrest with three days left in the school year.
         E. Fusion Academy and Administrative Proceedings
      The following summer, O.W.’s parents enrolled him for tutoring at
Fusion Academy, a private institution. Because O.W.’s parents and teachers
noticed an improvement in O.W.’s behavior and performance, O.W.’s parents
elected to enroll O.W. at Fusion for the 2015–2016 academic year. On August
14, 2015, less than ten days before the beginning of the School District’s school
year, O.W.’s parents informed the School District that O.W. would not be re-
enrolling.
      O.W. attended Fusion for the 2015–2016 academic year, and enrolled at
Fusion for the 2016–2017 academic year. However, on February 16, 2017, O.W.
set fire to a school trash can. Due to this incident, O.W. was removed from
school and O.W.’s parents were informed he would not be allowed to return
until he received “intervention.” Following his removal, the W.’s enrolled O.W.
at Little Keswick, a residential school in Virginia.
                                        8
    Case: 18-20274      Document: 00515118880      Page: 9    Date Filed: 09/16/2019



                                   No. 18-20274
      O.W.’s parents filed an administrative complaint against the School
District on October 28, 2015. The complaint sought reimbursement for private
school tuition, private placement, and other equitable relief. On February 23,
2016, O.W.’s parents filed an amended administrative complaint. 7 The parties
appeared for an administrative hearing on May 24, 2016.
      On August 5, 2016, the hearing officer issued a decision in O.W.’s favor
on four issues, finding that (1) the School District violated its child find
obligation because it did not timely refer O.W. for a special education
evaluation; (2) the School District failed to provide O.W. a free appropriate
public education (FAPE) for the 2014–2015 academic year because it did not
timely fulfill its child find duties, because it violated his IEP by placing him in
school for only three hours a day, and because O.W., who was gifted and
talented, was failing math; (3) the reduction of hours in May 2015 deprived
O.W. of a commensurate school day; and (4) the School District failed to
implement O.W.’s IEP because it used restraints, time-outs, and police
intervention, and reduced O.W.’s school hours.
      Based on these findings, the hearing officer determined that O.W. was
entitled to reimbursement from the School District for $50,250 in tuition and
tutoring for O.W.’s enrollment at Fusion for the 2015–2016 academic year, and
that O.W. was entitled to a compensatory education award of tuition for Fusion
for the 2016–2017 school year.
                        F. District Court Proceedings
      On August 30, 2016, the School District appealed the administrative
decision to the United States District Court for the Southern District of Texas.
The administrative appeal was consolidated with a separate fee petition filed


      7  The amendment added three allegations not contained in the original complaint
related to alleged failures to convene ARDC meetings, and a failure to provide a free
appropriate public education for the 2014–2015 academic year and beyond.
                                          9
    Case: 18-20274       Document: 00515118880        Page: 10     Date Filed: 09/16/2019



                                      No. 18-20274
by O.W.’s      parents which seeks attorney’s fees for                  the underlying
administrative action.
       The parties filed cross-motions for summary judgment on the hearing
officer’s decision. Additionally, the W.’s sought an order that the School District
pay $125,000 for O.W.’s tuition at Little Keswick as a “stay put” 8 remedy. The
district court denied the request for “stay put” relief, finding that a “newly
articulated program proposed by” the School District which would provide
O.W. one-on-one instruction “is the appropriate stay-put placement during the
pendency of this appeal given O.W.[’s] inability to continue attending Fusion
Academy.”
       On March 29, 2018, the district court granted the W.’s summary
judgment motion, affirmed the hearing officer’s decision, and denied the School
District’s motion for summary judgment. This appeal followed. During the
pendency of the appeal, two amicus briefs were filed—one by the Council of
Parent Attorneys and one by Disability Rights Texas. Both briefs support the
district court’s decision.

                           II. STANDARD OF REVIEW
       “[F]or appeals in IDEA actions, [the] standard of review for . . . summary
judgments is obviously more expansive than the usual de novo review for
summary judgments . . . prescribed by Federal Rule of Civil Procedure 56(a).”
E.R. ex rel. E.R. v. Spring Branch Indep. Sch. Dist., 909 F.3d 754, 762 (5th Cir.
2018). We “review[] legal questions de novo and factual questions for clear
error.” Dallas Indep. Sch. Dist. v. Woody, 865 F.3d 303, 309 (5th Cir. 2017).
“Mixed questions should be reviewed under the clearly erroneous standard if



       8 The IDEA’s “stay put” provision provides that “during the pendency of any
proceedings conducted pursuant to this section, unless the State or local educational agency
and the parents otherwise agree, the child shall remain in the then-current educational
placement of the child . . . .” 20 U.S.C. § 1415(j).
                                            10
    Case: 18-20274     Document: 00515118880      Page: 11    Date Filed: 09/16/2019



                                   No. 18-20274
factual questions predominate, and de novo if the legal questions
predominate.” Seth B. ex rel. Donald B. v. Orleans Par. Sch. Bd., 810 F.3d 961,
967 (5th Cir. 2016) (quoting Beech v. Hercules Drilling Co., 691 F.3d 566, 569
(5th Cir. 2012)).
      Of relevance here, determinations of whether a school district failed to
provide a FAPE or failed to comply with its child find duty in a timely manner
are mixed questions which we review de novo. Krawietz ex rel. Parker v.
Galveston Indep. Sch. Dist., 900 F.3d 673, 676 (5th Cir. 2018) (child find
decision reviewed de novo); Woody, 865 F.3d at 309 (FAPE decision reviewed
de novo). The underlying factual determinations are reviewed for clear error.
Krawietz, 900 F.3d at 676; Woody, 865 F.3d at 309.

                               III. DISCUSSION
      On appeal, the School District challenges the district court’s conclusions
that (1) the School District breached its child find duty with regard to O.W.; (2)
the School District failed to fully implement O.W.’s IEP; and (3) two years of
private placement tuition was an appropriate remedy for O.W.
                                 A. Child Find
      Pursuant to the IDEA’s child find requirement, a state receiving federal
funds must maintain policies and procedures to ensure, among other things,
that “[a]ll children with disabilities . . . who are in need of special education
and related services, are identified, located, and evaluated . . . .” 20 U.S.C. §
1412(a)(3). While the statute’s implementing regulations define “how quickly
a school district must act after consent for an evaluation is received, . . . neither
the statute nor regulations seek to set a time between notice of a qualifying
disability and referring the student for an evaluation . . . .” Woody, 865 F.3d at
319. This court, however, has inferred a “reasonable-time standard” into the
provision. Id. at 320. Thus, a school district must “identify, locate, and evaluate
students with suspected disabilities within a reasonable time after the school
                                      11
    Case: 18-20274     Document: 00515118880       Page: 12    Date Filed: 09/16/2019



                                   No. 18-20274
district is on notice of facts or behavior likely to indicate a disability.” Krawietz,
900 F.3d at 676 (internal quotation marks and citation omitted).
      Here, the hearing officer found the School District violated its child find
duty when it “waited until January 2015 to refer [O.W.] to special education,”
despite the fact that it should have suspected O.W. suffered from a disability
“[b]y the October 28, 2014 accrual date for this proceeding . . . .” The district
court upheld the hearing officer’s decision based on a finding that the School
District’s time to evaluate began to run on October 8, 2014. Citing 34 C.F.R. §
300.534, the district court further held that “given O.W.’s constant violation of
the student code of conduct due to his special needs, SBISD was charged with
expediting the evaluation process.” Ultimately, the district court determined
the delay between October 8, 2014 (the date of the alleged notice) and January
15, 2015 (the date of the referral for evaluation) was unreasonable.
      The School District argues the district court improperly relied on §
300.534 to find the need for an expedited review process and, in the absence of
such a need, there was no child find violation.
                 1. Was an expedited evaluation required?
      20 U.S.C. § 1415(k)(5) provides protections for “[a] child who has not been
determined to be eligible for special education and related services . . . and who
has engaged in behavior that violate[s] a code of student conduct . . . .”
Generally, these protections apply if the educational institution “had
knowledge . . . that the child was a child with a disability before the behavior
that precipitated the disciplinary action occurred.” Id. However, in the absence
of knowledge, the statute provides:
      If a request is made for an evaluation of a child during the time
      period in which the child is subjected to disciplinary measures
      under this subsection, the evaluation shall be conducted in an
      expedited manner. If the child is determined to be a child with a
      disability, taking into consideration information from the

                                         12
    Case: 18-20274     Document: 00515118880      Page: 13   Date Filed: 09/16/2019



                                  No. 18-20274
        evaluation conducted by the agency and information provided by
        the parents, the agency shall provide special education and related
        services in accordance with this subchapter, except that, pending
        the results of the evaluation, the child shall remain in the
        educational placement determined by school authorities.
20 U.S.C. § 1415(k)(5)(D)(ii).
        34 C.F.R. § 300.534, the implementing regulation for § 1415(k)(5),
contains virtually identical language but clarifies that an expedited evaluation
is required when “a request is made for an evaluation of a child during the time
period in which the child is subjected to disciplinary measures under § 300.530
. . . .” 34 C.F.R. § 300.534(d)(2)(i). Section 300.530, in turn, governs removal of
a student from his or her current placement for more than ten days in a school
year.
        Neither the child find provision nor the expedited evaluation provision
refer to the other. Thus, in the absence of plain language connecting the
provisions, we “employ can[]ons of statutory construction to discern the
legislature’s intent.” Vielma v. Eureka Co., 218 F.3d 458, 464 (5th Cir. 2000).
At least four aspects of the statutes suggest Congress intended that the
requirements exist independently.
        First, the absence of any cross-reference between the two provisions
suggests independence. Chamber of Commerce of U.S.A. v. U.S. Dep’t of Labor,
885 F.3d 360, 381 (5th Cir 2018) (“Congress’s use and withholding of terms
within a statute is taken to be intentional.”).
        Second, beyond sharing general references to evaluations, the statutes
and regulations are drastically different—the child find requirement details
procedures for identifying disabled students while the expedited evaluation
requirement is in a provision addressing procedures for discipline. Charvat v.
NMP, LLC, 656 F.3d 440, 449 (6th Cir. 2011) (“[T]he two private-right-of-action
provisions contain significant textual differences, indicating that they are

                                        13
    Case: 18-20274       Document: 00515118880         Page: 14     Date Filed: 09/16/2019



                                      No. 18-20274
distinct provisions to be treated independently.”).
       Third, the expedited evaluation requirement is in a subparagraph titled
“Limitations,” which is located in a subsection titled “Conditions that apply if
no basis of knowledge [of disability].” 20 U.S.C. § 1415(k)(5)(D)(ii). Thus, in
context, the expedited evaluation requirement stands as a “Limitation” on a
school district’s ability to discipline a student in the absence of knowledge of a
disability, not as an element of the separate child find requirement. See House
v. C.I.R., 453 F.2d 982, 987 (5th Cir. 1972) (“[I]t is proper to consult both the
section heading and the section’s content to come up with the statute’s clear
and total meaning.”).
       Fourth, the expedited evaluation requirement only triggers when the
child is subjected to disciplinary proceedings, a request for an evaluation has
been made, and the institution lacked knowledge that the child was a child
with a disability before the behavior that precipitated the discipline. 9 34 C.F.R.
§ 300.534(d). To hold that the expedited evaluation requirement is
incorporated into the child find reasonableness requirement would be to hold
that a school district with previous knowledge of a suspended student’s
disability does not violate the child find requirement by failing to conduct an
expedited evaluation, while a school district without previous knowledge of the
disability would violate the child find requirement by failing to conduct an
expedited evaluation. This absurd result suggests a finding that the provisions
are separate. Dunn-McCampbell Royalty Interest, Inc. v. Nat’l Park Serv., 630
F.3d 431, 439 (5th Cir. 2011) (“[W]e should avoid any interpretation that would
lead to absurd or unreasonable outcome[s] . . . .”) (quotation marks omitted).


       9  See also Letter to Nathan, OSEP (available at https://sites.ed.gov/idea/files/osep-
letter-to-nathan-01-29-2019.pdf) (“While an LEA may choose or find it necessary to expedite
evaluations in these circumstances, under IDEA expedited evaluations are only required in
situations where the LEA is not deemed to have knowledge that the child may have a
disability . . . .”).
                                             14
    Case: 18-20274       Document: 00515118880          Page: 15     Date Filed: 09/16/2019



                                       No. 18-20274
       In sum, the IDEA’s text and structure, including its implementing
regulations, compel a conclusion that the child find and expedited evaluation
requirements are separate and independent such that a violation of the latter
does not mean a violation of the former. To the extent the district court held
otherwise, this was error. 10
                       2. Did a child find violation occur?
       A finding of a child find violation turns on three inquiries: (1) the date
the child find requirement triggered due to notice of a likely disability; (2) the
date the child find duty was ultimately satisfied; and (3) the reasonableness of
the delay between these two dates. See Krawietz, 900 F.3d at 676.
       The School District does not challenge the district court’s finding that
October 8, 2014, represents the appropriate notice date and we see no error in
that conclusion. See Krawietz, 900 F.3d at 677 (finding sufficient notice based
on “academic decline, hospitalization, and incidents of theft”). We also agree
with the parties that the January 15, 2015, referral for evaluation represents
the appropriate end date for the reasonableness inquiry. See Woody, 865 F.3d
at 320 (considering time period between notice and referral for evaluation).
The only dispute then is whether the delay between October 8, 2014, and
January 15, 2015 (99 days, or three months and seven days), was reasonable. 11
       This court has twice considered the reasonableness of delay in the child
find context. In Woody, this court considered an 89-day delay between notice



       10  Because O.W. did not assert an independent claim arising from a failure to perform
an expedited evaluation, we need not reach the School District’s alternate argument that an
expedited evaluation was not required under the IDEA.
        11 Citing Texas’ one-year statute of limitations for IDEA claims, the School District

urges us to look at its actions after October 28, 2014. Because “events preceding [the statute
of limitations bar] may provide evidence of a child-find violation,” we decline to limit the
inquiry in this way. See Mr. P. v. W. Hartford Bd. of Educ., 885 F.3d 735, 750 (2d Cir. 2018)
(considering the time frame from the relevant trigger date, even though it predated the
limitations bar).
                                             15
   Case: 18-20274     Document: 00515118880       Page: 16   Date Filed: 09/16/2019



                                   No. 18-20274
and referral to be reasonable where the local education agency spent the period
“requesting and gathering information on [the student] in an effort to classify
her and determine its obligations,” and where more than a month of the period
was spent waiting for the parents of the student to provide specific information.
865 F.3d at 320. In the end, this court concluded that the “facts suggest[ed]
reasonableness, with neither the District nor the parent reacting with urgency
or with unreasonable delay.” Id.
      In contrast, in Krawietz, this court found a four-month delay
unreasonable where, during the relevant time period, the school district “failed
to take any appreciable steps toward complying with its Child Find obligation.”
900 F.3d at 677. In reaching this conclusion, this court rejected the school
district’s reliance on the student’s parents’ failure to act with urgency because
“the IDEA imposes the Child Find obligation upon school districts, not the
parents of disabled students.” Id. This court thus distinguished the case from
the facts of Woody, noting that Woody involved a delay which “was not solely
attributable to the district and [a] district . . . [which] took proactive steps
throughout [the] period to comply with its Child Find obligation.” Id.
      Taken together, Krawietz and Woody stand for the proposition that the
reasonableness of a delay is not defined by its length but by the steps taken by
the district during the relevant period. A delay is reasonable when, throughout
the period between notice and referral, a district takes proactive steps to
comply with its child find duty to identify, locate, and evaluate students with
disabilities. Conversely, a time period is unreasonable when the district fails
to take proactive steps throughout the period or ceases to take such steps.
      The School District argues this case is closer to Woody than Krawietz
because it was entitled to attempt regular behavioral interventions—a process
known as response to intervention—prior to referral, and such steps were
consistent with its child find obligations. We disagree.
                                       16
    Case: 18-20274      Document: 00515118880         Page: 17    Date Filed: 09/16/2019



                                     No. 18-20274
      Under Texas law, “[p]rior to referral [for an evaluation], students
experiencing difficulty in the general classroom should be considered for . . .
response to evidence-based intervention; and other academic or behavior
support services.” 19 Tex. Admin. Code § 89.1011(a). Notwithstanding this
provision, response to intervention strategies “cannot be used to delay or deny
the provision of an [evaluation].” Lisa M. v. Leander Indep. Sch. Dist., 924 F.3d
205, 209 n.4 (5th Cir. 2019).
      The record in this case reflects that as of the October 8 notice date, the
School District had attempted to engage with O.W. and his parents for the
purpose of offering positive incentives and that such attempts had utterly
failed to improve O.W.’s behavior. This failure led the hearing officer to
conclude that “[b]y the October 8, 2014 Section 504 meeting, it was apparent
that general education behavioral interventions were not working . . . .” We
agree with the hearing officer that by October 8, 2014, the School District
should have known that general behavior interventions were not working.
Accordingly, we conclude the continued use of behavioral interventions was not
a proactive step toward compliance with the School District’s child find duties
and that, therefore, a child find violation occurred. 12
                                  B. FAPE and IEP
      “The IDEA requires states and local educational agencies receiving
federal IDEA funds to make a FAPE available to children with certain
disabilities.” Renee J., as Next Friend of C.J. v. Hous. Indep. Sch. Dist., 913
F.3d 523, 528–29 (5th Cir. 2019) (quotation marks and alterations omitted).
“Schools provide students a FAPE based on IEPs unique to each child.” Id. at


      12  The School District has suggested that some of the delay may be attributable to
O.W.’s parents’ delay in providing information. While a proactive step may include waiting
for a reasonable time for a parent to respond to a request for information or approval, see
Woody, 465 F.3d at 320, as explained above, the IDEA imposes the Child Find obligation
upon school districts, not parents. Krawietz, 900 F.3d at 677.
                                            17
    Case: 18-20274        Document: 00515118880          Page: 18     Date Filed: 09/16/2019



                                       No. 18-20274
529. An IEP is a “written statement prepared at a meeting attended by a
qualified representative of the school district, a teacher, the child’s parents or
guardians, and when appropriate, the child himself.” Id. (quoting Lance v.
Lewisville Indep. Sch. Dist., 743 F.3d 982, 989 (5th Cir. 2014)). An IEP must
be both adequate in design and properly implemented. See id. (IEP must be
adequate); Hous. Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 349 (5th Cir.
2000) (failure to implement IEP may result in violation of IDEA).
       The parties do not dispute the IEP developed by the School District was
adequate in design. 13 However, the hearing officer found, and the district court
agreed, the School District failed to implement O.W.’s IEP because it used
time-outs, physical restraints, and police involvement as forms of discipline,
and because it improperly shortened O.W.’s school day. The School District
challenges each of these conclusions.
                                  1. Use of discipline
       Ordinarily, adequacy of an IEP is determined by consideration of the four
“indicators of whether an IEP is reasonably calculated to provide a meaningful
educational benefit under the IDEA,” which were set forth in Cypress-
Fairbanks Independent School District v. Michael F. ex rel. Barry F., 118 F.3d
245, 253 (5th Cir. 1997). However, when a plaintiff brings a claim based on a
failure to implement an IEP, the first factor (whether the program is
individualized) and second factor (whether the program is administered in the
least restrictive environment) are generally “not at issue.” Bobby R., 200 F.3d
at 348. Rather, a court must decide whether a FAPE was denied by



       13  The district court, in a footnote, noted that the escalating discipline at Ridgecrest
was a result of either a failure to implement the IEP or an “inappropriate” IEP. However, the
district court’s opinion also noted that neither party was challenging the adequacy of the IEP
itself. Because the opinion includes no analysis of the relevant factors, it does not appear the
district court intended to hold the IEP was inadequate.

                                              18
    Case: 18-20274       Document: 00515118880          Page: 19     Date Filed: 09/16/2019



                                       No. 18-20274
considering, under the third factor, whether there was a “substantial or
significant” failure to implement an IEP; 14 and under the fourth factor,
whether “there have been demonstrable academic and non-academic benefits
from the IEP.” Id. at 349.
                                 a. Take 5 and Take 10
       The district court found the use of Take 5 and Take 10 violated the IEP
because under Texas law, “[t]he use of time-outs must be limited on a student’s
IEP if they are to be used,” and because the procedures were time-outs as they
“were mandatory isolations for O.W. away from his regular setting and other
students.” The district court also found the use of the take-discipline
inconsistent with the IEP’s general requirement that staff use a calm
interaction area, redirect O.W., and remind him of his ability to access a cooling
off area.
       Texas law provides a “[t]ime-out may only be used in conjunction with
an array of positive behavior intervention strategies and techniques and must
be included in the student’s IEP and/or BIP if it is utilized on a recurrent basis
to increase or decrease a targeted behavior.” 19 Tex. Admin. Code § 89.1053(g).
Thus, an IEP or BIP which does not authorize the recurrent use of time-outs
effectively prohibits such use. The parties do not dispute that O.W.’s IEP did
not authorize the use of time-outs, 15 or that the take-discipline was utilized on
a recurrent basis to increase or decrease a targeted behavior. However, the
School District contends the Take 5 and Take 10 disciplines were not time-outs



       14 Bobby R. defined the inquiry as whether a district “failed to implement substantial
or significant provisions of the IEP.” 200 F.3d at 349. However, the panel focused the
substance of its inquiry on whether the violation of the IEP (rather than the provision) was
de minimis. Id. at 348.
       15 The School District does not argue the IEP’s authorization to “[d]irect [O.W.] to the

cool-down area” amounted to an authorization to use time-outs under Texas law. We deem
this argument forfeited. See United States v. Zuniga, 860 F.3d 276, 284 n.9 (5th Cir. 2017)
(“[A]ny issue not raised in an . . . opening brief is forfeited.”).
                                             19
    Case: 18-20274      Document: 00515118880        Page: 20     Date Filed: 09/16/2019



                                     No. 18-20274
under Texas law because the desk was in O.W.’s classroom and was not
separated from other students and because O.W. was given an opportunity to
pursue preferred activities during the discipline.
      The Texas code defines a time-out as “a behavior management technique
in which . . . the student is separated from other students for a limited period
in a setting: (A) that is not locked; and (B) from which the exit is not physically
blocked by furniture, a closed door held shut from the outside, or another
inanimate object.” Id. § 89.1053(b)(3). While the School District is correct the
desk was in O.W.’s classroom and that O.W. was allowed to partake in
preferred activities, nothing in the administrative definition of “time out”
suggests the definition is limited to placement in a separate room or is
inapplicable when the student is allowed certain activities. Section 89.1053(b)
only requires a “separat[ion] from other students for a limited period . . . .”
Although the parties cite no specific evidence as to the location of the desk,
references by school employees to the procedure as an “isolation” or “time-out,”
while not dispositive, support the district court’s finding that the desk was
separated from other students. Thus, we conclude the district court did not err
in finding the take-disciplines to be timeouts. Because O.W.’s IEP prohibited
time-outs, the recurrent use of the take-discipline amounted to a substantial
or significant departure from the IEP.
      Regarding the fourth factor, the district court found the failure to
implement the IEP “denied O.W. the educational benefits sought under the
IEP, and that such failure denied O.W. a FAPE.” We agree.
      It is undisputed that after the IEP was implemented, O.W.’s grades
dropped 16 and his behavior deteriorated to the point where school officials


      16 In arguing O.W.’s grades improved under the IEP, the School District compares
O.W.’s scores from the first term (when he started at Nottingham) to his fourth term (when

                                           20
    Case: 18-20274      Document: 00515118880          Page: 21   Date Filed: 09/16/2019



                                     No. 18-20274
determined his school day should be shortened to three hours. This regression
shows neither an educational nor a behavioral benefit. See generally Hous.
Indep. Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d 576, 583 (5th Cir. 2009) (“[A]n
IEP must be likely to produce progress, not regression . . . .”) (emphasis added).
       In sum, the use of the take-discipline was a significant or substantial
departure from O.W.’s IEP. During the time period this departure occurred,
O.W.    regressed     both    educationally      and    behaviorally.     Under     these
circumstances, we conclude the district court did not err in finding an
actionable failure to implement O.W.’s IEP as to take discipline.
                                b. Physical restraints
       The district court and the hearing officer found the use of physical
restraints violated the IEP’s framework for behavioral interventions, which
required that staff use a calm style, minimize verbal interactions, avoid power
struggles, and provide access to a cooling off period. The School District argues
it was entitled under Texas law to use physical restraints and it was not
required to include such use in the IEP.
       There is no question the use of physical restraints is neither positive
reinforcement nor consistent with avoiding confrontations or power struggles.
However, Texas law expressly authorizes a local education agency (LEA) to use
physical restraints in an “Emergency” situation, which is defined as a
“situation in which a student’s behavior poses a threat of . . . imminent, serious
physical harm to the student or others; or . . . imminent, serious property
destruction.” 19 Tex. Admin. Code § 89.1053(b), (c). Unlike the use of time-outs,
the law contains no provision requiring that the use of physical restraints be



he was mostly at Ridgecrest). When compared in this fashion, the School District is correct
that all but one of O.W.’s grades improved. However, when compared to the third term, which
ended approximately two weeks before O.W. began at Ridgecrest, the grades dropped in most
subjects.
                                            21
   Case: 18-20274     Document: 00515118880     Page: 22   Date Filed: 09/16/2019



                                 No. 18-20274
expressly authorized by a student’s IEP.
      O.W.’s IEP listed positive reinforcement and avoidance of power
struggles as two of seven “Specific strategies/supports to prevent or decrease .
. . problem behavior.” In addition, the IEP listed five “Strategies/interventions
to use when [physical aggression] behavior is occurring:” (1) “Us[ing] a calm
interaction style and minimize[ing] verbal interactions;” (2) “Remind[ing O.W.]
to use taught coping strategies;” (3) “Direct[ing O.W.] to the cool-down area;”
(4) “Provid[ing] more physical space;” and (5) “Remov[ing] extraneous objects
so [O.W.] is not tempted to throw them.” Nothing in the IEP suggests the LEA
was required to follow every strategy in every instance. More important,
nothing in the listed strategies suggests the techniques were intended to apply
in the specific situation governed by the emergency restraint provision—when
there is an imminent threat of serious harm. Therefore, so long as the School
District’s use of physical restraints complied with state law, the use of
restraints did not violate the IEP.
      O.W.’s disciplinary records show that he was physically restrained eight
times and that each instance of restraint was preceded by violent behavior by
O.W. and attempts by district staff to utilize at least some of the strategies
enumerated in the IEP. In each instance, the school determined the restraint
was necessary to prevent serious physical harm to O.W. or to another. O.W.
does not dispute the uses of restraints were necessary to prevent harm and
were thus appropriate under Texas law. Accordingly, the district court erred
in concluding these eight instances of physical restraints violated O.W.’s IEP.
                             c. Police intervention
      As with the physical restraints, the district court and the hearing officer
determined the request for police intervention violated the IEP, and thus
denied O.W. a FAPE, because calls to police were inconsistent with the IEP’s
expressly authorized strategies of using a calm interaction style, minimizing
                                       22
    Case: 18-20274    Document: 00515118880     Page: 23   Date Filed: 09/16/2019



                                 No. 18-20274
verbal interactions, providing access to a cooling off period, and avoiding power
struggles. We disagree.
      As mentioned above, the IEP listed specific strategies to be used to
address O.W.’s aggressive behavior. These strategies are not necessarily
violated by a mere request for police presence, particularly to deal with a
violent and escalating situation such as a student repeatedly striking a teacher
and charging at her, as was the case here. O.W. interacted with police officers
on one occasion, and only after school officials provided him an opportunity to
cool down, offered verbal redirections, provided praise, attempted to reduce
verbal interactions, and applied calming techniques. Once the officers arrived,
the interaction was limited to a handful of questions which may best be
characterized as implicit threats of arrest if O.W. continued to assault his
teachers. There is no indication Ridgecrest staff directed or encouraged the
police officers to act in a manner inconsistent with the IEP. Because the School
District took steps to avoid police interaction and O.W.’s behavior posed a
substantial risk of serious injury to himself and others, we do not believe the
calls to police were inconsistent with O.W.’s IEP. Accordingly, the single
instance of police involvement did not rise to the level of an actionable
violation.
                           2. Modification of IEP
      Under Texas law, “[s]tudents with disabilities must have available an
instructional day commensurate with that of students without disabilities. The
ARD committee must determine the appropriate instructional setting and
length of day for each student, and these must be specified in the student's
IEP.” 19 Tex. Admin. Code § 89.1075(e). Both the district court and the hearing
officer determined that the shortening of O.W.’s school day violated O.W.’s IEP
(and thus the IDEA) because the shortened school day was not provided for in
O.W.’s IEP. The School District submits the IEP was modified by Ms. W and
                                       23
    Case: 18-20274       Document: 00515118880        Page: 24     Date Filed: 09/16/2019



                                      No. 18-20274
school officials.
       “In making changes to a child's IEP after the annual IEP Team meeting
for a school year, the parent of a child with a disability and the public agency
may agree not to convene an IEP Team meeting for the purposes of making
those changes, and instead may develop a written document to amend or
modify the child’s current IEP.” 34 C.F.R. § 300.324(a)(4)(i). Unless the IEP is
modified by agreement in accordance with paragraph (a)(4), it may be modified
only “by the entire IEP Team at an IEP Team meeting.” Id. § 300.324(a)(6).
       By its terms, § 300.324(a)(4) provides an agreement may be modified
without a meeting when the parent and LEA (1) agree as to the modification;
(2) agree not to convene an IEP meeting; and (3) develop a written document
to amend or modify the IEP. While the district court and hearing officer focused
on the general fact that the IEP was modified to shorten O.W.’s school day,
there were two modifications—the initial modification from a 7:30 a.m. start
time to a 9:00 a.m. start time, and the subsequent modification to a three-hour
school day.
       The initial modification, which included a formal written document
prepared by Ms. W. and the LEA that set forth the modification and did not
contemplate further IEP team action, satisfies § 300.324(a)(4)’s three
requirements. However, the subsequent modification, which did not include a
formal written document produced by the parent and the LEA, and which
internal documents reflect presupposed a subsequent ARD meeting, 17 did not


       17Theonly written document cited by the School District is an internal e-mail between
staff members stating that Ms. W. had agreed to the reduction, which reads:
       Kristin and I had a long conversation with the 5th grader’s mother. In order to
       “survive” the last 11 days of school, let’s shorten his day from 9 to noon. Ana, this
       means a brief ARD; know that he will begin this schedule tomorrow. She said she
       could stay after she drops him off. We will hold an ARD at SFMS before school starts
       to get him back full day; just FYI. Let us know how you want to handle the brief ARD

                                            24
    Case: 18-20274      Document: 00515118880         Page: 25     Date Filed: 09/16/2019



                                     No. 18-20274
meet the regulation’s requirements. It follows, therefore, that only the initial
modification was effective and that the subsequent shortening of O.W.’s school
day violated the IEP. This modification, which approximately halved O.W.’s
school day, was a substantial and significant deviation from the IEP which
indisputably resulted in a loss of academic benefits. Thus, the district court
correctly concluded the May 18, 2015, modification rose to the level of an
actionable violation. The district court, however, erred in finding the May 6,
2015, modification represented an actionable failure to implement O.W.’s IEP.

                                   IV. REMEDIES
      The “IDEA authorizes reimbursement for the cost of private special-
education services when a school district fails to provide a FAPE and the
private-school placement is appropriate, regardless of whether the child
previously received special education or related services through the public
school.” Woody, 865 F.3d at 314–15. If these requirements are satisfied, the
court “must consider all relevant factors, including the notice provided by the
parents and the school district’s opportunities for evaluating the child, in
determining whether reimbursement for some or all of the cost of the child’s
private education is warranted.” Id. at 315. However, to the extent this form of
reimbursement is dependent on the failure to provide a FAPE, it may not
extend to periods when no FAPE violation occurred. See generally id. at 318
(“[N]o case shown to us has permitted reimbursement for the time period
before a school district’s obligations under the Act arose.”). Put differently, “the
right to private school reimbursement, once adjudicated, does not go on
indefinitely, but only while the school district is noncompliant (or
acknowledges its inability to comply) with its obligation to provide a ‘free



      as in who needs to be there, etc. I will be out to speak to the teacher and para [sic]
      about some ideas. She said today went well . . . .
                                           25
   Case: 18-20274     Document: 00515118880     Page: 26   Date Filed: 09/16/2019



                                 No. 18-20274
appropriate public education.’” Casey K. ex rel. Norman K. v. St. Anne Cmty.
High Sch. Dist. No. 302, 400 F.3d 508, 516 n.1 (7th Cir. 2005).
      In contrast, compensatory awards, which may include tuition
reimbursement, are designed to provide “services prospectively to compensate
for a past deficient program.” Draper v. Atlanta Indep. Sch. Sys., 518 F.3d
1275, 1280 (11th Cir. 2008). Such awards “should place children in the position
they would have been in but for the violation of the Act.” Id. at 1289 (citing
Reid ex rel Reid v. District of Columbia, 401 F.3d 516, 518 (D.C. Cir. 2005)).
      The hearing officer awarded the cost of one year of compensatory
education for the 2016–2017 school year at Fusion because “[i]n the 2014-2015
school year, the School District did not timely fulfill its Child Find Obligation
and did not fully implement Student’s IEP, denying Student a FAPE.” The
officer also found the School District should reimburse O.W. for the 2015–2016
school year at Fusion because placement in the School District was
inappropriate and placement at Fusion was appropriate. The district court
affirmed these decisions.
      To the extent the hearing officer and district court awarded tuition
reimbursement for a time period for which there was no corresponding finding
of an IDEA violation (the 2015–2016 school year), such an award appears to
have been in error. Regardless, because we have determined some of the
district court’s underlying conclusions were incorrect, we remand the remedy
question to the district court for reconsideration in light of this opinion. See
M.M. v. Lafayette Sch. Dist., 767 F.3d 842, 862 (9th Cir. 2014) (remanding for
reconsideration of remedies following reversal of summary judgment finding).
      For the reasons above, we AFFIRM in part, REVERSE in part, and
REMAND.




                                       26